338 S.W.3d 399 (2011)
Jonathan Lee RUSSELL, Appellant,
v.
Jennifer Arlene RUSSELL, Respondent.
No. WD 72634.
Missouri Court of Appeals, Western District.
April 5, 2011.
John F. Burns, St. Joseph, MO, for Appellant.
Thomas R. Summers, St. Joseph, MO, for Respondent.
Before Division I: MARK D. PFEIFFER, Presiding Judge, and THOMAS H. NEWTON and ALOK AHUJA, Judges.

Order
PER CURIAM:
Jonathan Lee Russell appeals from the judgment entered in the Circuit Court of Holt County, Missouri, in favor of his former wife, Jennifer Arlene Russell, in her independent suit in equity to divide marital property not divided by the judgment entry for dissolution of their marriage. Finding no error, we affirm the trial court's judgment and have provided the parties a memorandum of law explaining our ruling. Rule 84.16(b).